Citation Nr: 9913867	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  

This appeal arises from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's request to reopen 
his claim for service connection for a gastrointestinal 
disorder.  

In August 1995 the Board of Veterans' Appeals (Board) 
remanded the veteran's claim to the RO for additional 
development.  In the introduction to the remand the Board 
noted that the veteran had indicated that the prior Board 
decision of March 1970 was clearly and unmistakably 
erroneous.  The remand explained to the veteran that at that 
time there was no provision in the law giving the Board 
Member authority to review a prior Board decision for clear 
and unmistakable error.  The veteran was advised that if he 
believed the March 1970 Board decision contained obvious 
error of fact or law, he or his representative could at any 
time file a motion for reconsideration of the decision; he 
was provided the address for filing such a motion.  Since the 
date of the August 1995 Board remand Pub. L. No. 105-111 
(Nov. 21, 1997) (codified at 38 U.S.C.A. §§ 5109A and 7111) 
has been become law.  It permits challenges to decisions of 
the Board of Veterans' Appeals on the grounds of clear and 
unmistakable error.  The veteran has not filed a motion for 
reconsideration of the March 1970 Board decision on the 
grounds of obvious error or a motion for revision of this 
decision on the grounds of clear and unmistakable error.


FINDINGS OF FACT

1.  In a March 1970 decision, the Board, based upon de novo 
review of the record, denied service connection for a 
gastrointestinal disorder on the grounds that the 
gastrointestinal symptoms for which the veteran received 
treatment during service were acute and subsided without 
residual disability, and that gastrointestinal symptoms 
reported in 1963 and thereafter were not related to the 
symptoms noted in service.

2.  The veteran requested that his claim for service 
connection for gastrointestinal problems be reopened in March 
1973.  The RO denied the veterans' request to reopen his 
claim in a March 1973 rating action.  The RO sent the veteran 
a letter in March 1973 to inform him that his request had 
been denied because no new and material evidence had been 
submitted.  The veteran did not file a notice of disagreement 
with that decision within one year of the date of the letter.  

3.  In April 1991 the veteran requested that his claim for 
service connection for a stomach condition be reopened.  The 
RO informed the veteran in a September 1991 letter that his 
claim for service connection for gastritis had been denied.  
The letter informed the veteran that new and material 
evidence had not been received.  The veteran was informed of 
his appeal rights.  A notice of disagreement with that 
determination was not submitted.  

4.  The veteran requested that his claim for service 
connection for residuals of diarrhea, dysentery and gastritis 
be reopened in January 1993.  In February 1993 the RO denied 
the veteran's request to reopen his claim for service 
connection for a gastrointestinal disorder on the basis that 
new and material evidence had not been submitted.  The 
veteran submitted a notice of disagreement with that 
determination in February 1993.  A substantive appeal was 
submitted in June 1993.  

5.  The evidence submitted since the September 1991 RO 
adverse determination is merely cumulative of evidence 
already in the claims folder.  It consists of records of 
continuing treatment and diagnosis of gastrointestinal 
disorders after service.  


CONCLUSION OF LAW

The evidence received since the decision of the RO in 
September 1991does not  constitute new and material evidence 
to reopen his claim for service connection a gastrointestinal 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations.  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991).  

The United States Court of Appeals for Veterans Claims 
(Court) recently announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See Elkins v. West, 12 Vet. App. 209 (1999).  Under 
the Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it would 
not be enough to convince the Board to alter a prior 
decision.

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In determining whether evidence is new and material, "the 
credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet.App. 510 (1992).  

Factual Background.  Service medical records show that in 
August 1945 the veteran was treated for abdominal cramping 
and diarrhea.  The final diagnosis was dysentery, 
unclassified, acute, moderate.  In September 1945 the veteran 
was again hospitalized for gastritis.  Diarrhea had started 
again.  The final diagnosis was dysentery, unclassified, 
acute, moderate.  A service separation examination was 
performed in November 1945.  The abdominal wall and viscera 
were noted to be normal.  

VA hospitalization records indicate that the veteran was 
admitted for treatment of abdominal pain in August 1963.  The 
final diagnosis was abdominal pain, possibly psychosomatic in 
origin, treated-improved.  

The veteran filed a claim for service connection for a 
nervous stomach in September 1963.  The RO denied service 
connection for a stomach condition in November 1963.

In October 1969 the veteran requested that his claim for 
service connection for a gastrointestinal disorder be 
reopened.  The veteran submitted a certificate from his 
private physician.  The certificate revealed that the veteran 
had been examined in October 1969.  Gastritis nervous type, 
post operative hemorrhoids and moderately severe 
gastrointestinal disturbance were diagnosed.  

The RO reopened the veteran's claim and denied service 
connection for a gastrointestinal disability in October 1969.  
The Board reviewed the claim for service connection for a 
gastrointestinal disorder on a de novo basis in March 1970.  
The Board entered the following FINDINGS OF FACT:

1.  The veteran was treated for acute and transitory 
gastrointestinal symptoms in August and September 1945.

2.  A gastrointestinal disorder was not complained of or 
found on examination prior to discharge.

3.  The gastrointestinal symptoms reported in 1963 and 
1969 are not related to the acute and transitory 
symptoms noted in service and which subsided without 
residual disability.

Based upon those findings, the Board denied service 
connection for a gastrointestinal disorder.

An August 1970 certificate from the veteran's private 
physician included diagnoses of gastritis and diverticulitis.  

In June 1970 the veteran submitted records of VA 
hospitalization in May and June 1970.  Diagnoses included 
diverticulosis of the colon and chronic gastritis.  

In September 1970 the RO received VA hospital records dated 
in August and September 1970.  The veteran was admitted due 
to an acute onset of homicidal behavior and paranoid 
thinking.  

A VA examination report from September 1970 included 
diagnoses of diverticulosis of the colon, by history; 
diverticulitis; and duodenitis.  

May 1971 VA hospital records reveal that the veteran was 
admitted for observation for peptic ulcer and gallbladder 
disease; and an anxiety reaction.  May and June 1971 VA 
hospital records included diagnoses of severe anxiety 
depression, chronic gastritis, and diverticulosis of the 
colon.  

VA hospital records from September through November 1971 
included diagnoses of hiatal hernia with some esophageal 
spasm.  

The veteran requested that his claim for service connection 
for a gastrointestinal problem be reopened in March 1973.  

In March 1973 the veteran submitted statements from his 
brother, wife, friend and a fellow soldier who served with 
him.  They stated that the veteran had stomach trouble in 
service or since his return from the service.  

The RO denied the veteran's request to reopen his claim for 
service connection for gastrointestinal disorder in March 
1973.  The RO stated that no new and material evidence had 
been submitted to reopen the claim.  The RO sent the veteran 
a letter dated in March 1973 which informed him his request 
had been denied.  The veteran did not file a notice of 
disagreement with that decision.  

Also submitted in March 1973 were private medical records 
from December 1961 which included complaints of recurrent 
epigastric distress.

October and November 1974 VA hospital records included 
diagnosis and treatment of diverticulosis of the colon.  

The veteran requested that his claim for service connection 
for a stomach condition be reopened in April 1991.  In 
September 1991 the RO sent the veteran a letter indicating 
that his claim for service connection for gastritis had been 
denied.  The letter indicated that new and material evidence 
must be submitted.  The veteran did not file a notice of 
disagreement with that determination.  

The veteran again requested that his claim for service 
connection be reopened in January 1993.  

The evidence submitted after that request includes an April 
1992 VA CT scan of the abdomen and other medical records of 
treatment for disorders unrelated to the veteran's 
gastrointestinal tract.  

The RO denied the veteran's request to reopen his claim in 
February 1993.  The veteran filed a notice of disagreement 
with that determination in February 1993.  In June 1993 the 
RO received the veteran's substantive appeal.  

In October of 1995 the RO received copies of the veteran's 
medical records from Brackenridge Hospital.  These records 
include treatment records from the 1980's and 1990's for 
epigastric pain, acute gastritis and diverticulosis.  

Also received in October of 1995 were copies of treatment 
records from the Austin-Travis County Health Department.  
These included records from the mid 1980's and early 1990's 
of treatment for dyspepsia, abdominal pain and 
diverticulosis.  

In November 1995 the veteran submitted additional private 
medical records of treatment from December 1992 up until 
1995.  These records include a diagnosis of diverticulosis.  

The RO received VA records from the Austin VA Medical Center 
in January 1996.  The VA records included April 1993 through 
October 1994 records of treatment for epigastric distress.  

A VA examination was conducted in June 1996.  The veteran 
gave a history of suffering gastroenteritis in service.  He 
complained of sharp epigastric pain.  He used Mylanta for 
relief.  He had intermittent diarrhea.  An upper 
gastrointestinal series revealed an unremarkable upper 
gastrointestinal tract with small bowel follow through.  
There were multiple colonic diverticula.  The diagnoses were 
chronic abdominal pain, diverticular disease and hemorrhoids.  
The examiner gave his opinion that the diverticular disease 
was not likely related to the gastrointestinal symptoms 
manifested during service.  

Additional VA records were received of treatment for nausea 
and peptic disease dated from January 1993 to October 1995.  

The RO contacted the Austin outpatient clinic and was told 
that the veteran was first seen there in March 1991.  

In October 1998 the RO followed up on requests for medical 
records from the VA Medical Center in Temple, Texas.  The RO 
was told that the veteran had only one volume of medical 
records and that they only went back to February 1991.  No 
other records were found.  

Analysis.  The Board first reviewed the record to determine 
when the last final disallowance of the claim for service 
connection occurred.  In September 1991 the RO sent the 
veteran a letter denying his request to reopen his claim for 
service connection for a gastrointestinal disorder.  The 
veteran did not file a notice of disagreement with that 
decision within one year of the date of notification.  That 
determination became final.  

The evidence in the claims folder in September 1991 included 
the service medical records which revealed treatment for 
gastrointestinal symptoms in service and no abdominal 
abnormality on service separation examination.  The record 
included records dated in 1961 and thereafter which reflect 
post service treatment for gastrointestinal disturbance, 
gastritis and diverticulosis.  Also in the record were 
statements from the veteran's family that the veteran had 
stomach trouble from December 1946 to the current time.  VA 
records included a history of stomach trouble since 1945.

The evidence submitted since the September 1991 decision is 
merely cumulative of the evidence already received.  The 
evidence of continuing post service treatment for 
gastrointestinal symptoms is merely cumulative of evidence 
that was of record at the time of the prior denials.  The 
references in the medical records to a history of stomach 
trouble since 1945 merely restate the veteran's contentions 
which were considered and rejected by the Board and the RO in 
prior denials of his claim.  In Vargas-Gonzalez v. West, No. 
96-536 (U. S. Vet. App. April 12, 1999), the Court held that 
where, as in this case, newly presented evidence is 
cumulative of previously considered evidence, and thus is not 
"new" for purposes of reopening a claim, that should end 
the Board's analysis of whether the evidence is "new and 
material."  See also Smith (Russell) v. West, No. 95-638, 
(U. S. Vet. App. April 7, 1999).  In the absence of the 
submission of "new" evidence the veteran's claim may not be 
reopened.  


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim for service connection for a 
gastrointestinal disorder is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

